DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. Per amendment filed on 2/5/21, claims 1-27 are currently pending in the application, with claims 19-27 being withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim. Election of Group I invention was made without traverse on 10/6/20.

In view of the amendment dated 2/5/21, all rejections set forth in the previous office action dated 11/6/20 are withdrawn.

Claim Objections
Claims 1, 2, 3-7, 16 are objected to because of the following informalities:  
Amended claim 1 recites the limitation “a (meth)acrylic polymer comprising greater than 80 percent by weight of methyl methacrylate monomer units”. Claims 3-7 may be amended for add the term “units” after the recited monomers for consistency within the claim language.
Amended claims 1 and 16 recite component d) in ppm whereas claim 2 recites component d) as weight percent, based on the weight of the (meth)acrylic monomer. Claims may be amended to recite the amount of component d) in consistent units. Additionally, claims 1 and 16 may be amended to clarify that the claimed weight percent of d) is with respect to the (meth)acrylic monomer, as supported by original claim 2 and [081] in the specification.
Appropriate corrections are requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “from 0 weight percent to 1 weight percent activator, based on the weight of the (meth)acrylic monomer”, i.e. 0 to 10,000 ppm. The claim is indefinite because amended claim 1 recites the limitation “from 200 ppm to 7000 ppm by weight of an activator”. Thus, claim 2 is of broadening scope with regard to component d) in the composition, while of narrowing scope with regard to other components therein. Claims 16 and 18 are included in this rejection because of their dependence on claim 2.
Claim 5 recites the limitation “wherein the copolymer comprises from 70% to 99.7 percent by weight of methyl methacrylate” and “from 0.3 to 30 percent by weight of at least one monomer”. The claim is indefinite because the recited range is broader in scope than that recited in amended claim 1, which recites “a (meth)acrylic polymer comprising greater than 80 percent by weight of methyl methacrylate monomer units”. Thus, the methyl methacrylate monomer unit content in component a) of claim 5 is broader in scope than that of claim 1, while the scope of the polymer in claim 5 is limited to a copolymer. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For the purpose of examination, Examiner interprets claim 2 as including the same limitation d) as in amended claim 1, and claim 5 as reciting “from greater than 80 percent to 99.7 percent by weight of methyl methacrylate” and “from 0.3 to less than 20 percent by weight of at least one monomer”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blumenschien (WO 02092710 Al, Machine translation), in view of Kato et al. (US 4,885,125) (of references of record).
Blumenschien teaches an adhesive composition comprising a) a syrup consisting of 10 to 50 wt. % of polymethyl methacrylate, i.e. comprises 100 weight percent methyl methacrylate units (reads on a) and hompopolymer of claim 3) and 50 to 90 wt. % of methyl methacrylate (reads on b)); b) 0.05 to 2 wt. %, with regard to a), of a polymerization initiator (reads on c)); c) 0.0001 to 0.1 wt. %, with regard to a), of a catalyst based on vanadium, and; d) 0.005 to 0.1, with regard to a), of a reaction inhibitor (Ab., reference claim 1). The reference further teaches the viscosity of the adhesive as ranging from 100 to 5,000 mPas or from 100 to 1,000 mPas (reference claim 3, page 5, last paragraph), and a combination of tertiary amines with peroxides and as polymerization initiator (page 7, paragraph 8). Preparation Examples A1 and B1 are drawn to compositions comprising a syrup comprising polymethylmethacrylate, methyl methacrylate and a peroxide initiator. Thus, the disclosed composition meets the limitations of components a), b) and c) of claim 1 and the disclosed viscosity range of 100 to 5,000 mPas meets the claimed viscosity limitation.
The disclosed composition fails to teach an activator d) within the claimed range.
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
The secondary reference to Kato teaches polymerization of an unsaturated vinyl compound such as a (meth)acrylate (col. 1, lines 5-17, 20-34) with a polymer, namely so-called syrup (col. 2. lines 43-56) with radical polymerization initiator. As the initiators, the reference teaches peroxide initiators (col. 2-3, bridging paragraph). The reference further teaches polymerization accelerators such as reductants, such as N,N-dimethylaniline, N,N-dimethyltoluidine etc. in an amount of in an amount of 0.05 to 5 parts by wt., per 100 parts by wt. of monomer (i.e. 500 ppm to 50,000 ppm) optionally containing a polymer, so as to decompose the polymerization initiator and accelerate the formation of radicals (reads on activator) (col, 3. lines 15-43). Given the teaching in Kato on advantages of using tertiary amines such as N,N-dimethylaniline and N,N-dimethyltoluidine in an amount of 0.05 to 5 parts by wt., per 100 parts by wt. of monomer optionally containing a polymer, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to include an art recognized tertiary amine such as N,N-dimethylaniline and N,N-dimethyltoluidine in any amount prescribed by Kato, including in amounts that fall within the claimed range, in Blumenschien’s compositions so as to decompose the polymerization initiator and accelerate the formation of radicals therein (obviates claims 1, 3, 4 and 16).
Additionally, the limitation “for implementing an impregnation process of a fibrous substrate, wherein said fibrous substrate is made of long fibers having an aspect ratio of at least 1000” as recited in claim 1 is deemed an intended use of the impregnation liquid. Given that Blumenschien-Kato combination obviates the claimed compositional limitations, a skilled artisan would reasonably expect the compositions which overlap in scope with the claimed compositions to be capable of being used in an impregnation process of fibers as in claimed invention, absent evidence to the contrary.
With regard to claim 2, Blumenschien teaches 10 to 50 wt. % of polymethyl methacrylate (reads on a)) and 50 to 90 wt. % of methyl methacrylate (reads on b)); b) 0.05 to 2 wt. %, with regard to a), of a polymerization initiator (reads on c)) (Ab., reference claim 1), and Kato teaches of 0.05 to 5 parts by wt. (i.e. 500 ppm to 50,000 ppm), per 100 parts by wt. of monomer (col, 3. lines 15-43).
With regard to claims 3-7, Blumenschien teaches polymethyl methacrylate (reads on homopolymer) (Ab.). The reference teaches (co)polymers comprising 90-100 wt.% methyl methacrylate, with remainder comonomer being low alkyl acrylates having 1 to 4 carbon atoms. The small genus of disclosed low alkyl acrylates encompasses claimed methylacrylate and ethyl acrylate (page 7, paragraphs 4-6).
With regard to claim 8, Blumenschien teaches that the average molecular wt. of polymethylmethacrylate is 10,000 to 1 million, preferably 80,000 to 150,000 (page 7, paragraph 2). 
With regard to claim 9-11, disclosed methylmethacrylate monomer meets the claimed limitation (Ab., working examples).
With regard to claims 12-15, Blumenschien teaches peroxide initiators, such as azoisobutyronitrile (AIBN), dibenzoylperoxide, benzoylperoxide, dilaurylperoxide (reads on diacyl peroxide), butylperoctoate (reads on peroxyester) etc. which are capable of generating radicals for initiating the polymerization (page 7, last paragraph, pages 7-8, bridging paragraph), 0.05 to 2 wt. %, with regard to a), of a polymerization initiator (ab.). Additionally, preparation Example B1 teaches a composition comprising benzoyl peroxide within claimed range (i.e. 3 x 0.05 x 100/70= 0.214%=2140 ppm)
With regard to claim 17, Blumenschien teaches 10 to 50 wt. % of polymethyl methacrylate (reads on a)) and 50 to 90 wt. % of methyl methacrylate (reads on b)); b) 0.05 to 2 wt. %, with regard to a), of a polymerization initiator (reads on c)) (Ab., reference claim 1). Additionally, preparation Examples A1 and B1 meet the claimed limitation.
With regard to claim 18, it is noted that the lower limit of filler and/or additive amount in claim 2 is zero.

Claims 1-3, 5, 8-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kitagawa et al. (US 4,344,906), in view of Kato et al. (US 4,885,125) (of references of record).
Kitagawa teaches producing glass fiber-reinforced, transparent cast sheets comprising impregnating glass fibers with a resin syrup comprising 10 to 50 parts by weight of a copolymer (A) consisting essentially of 20 to 95% by weight of an aromatic vinyl compound and 5 to 80% by weight of other polymerizable monomer, 1 to 40 parts by weight of an aromatic vinyl compound (B), 50 to 90 parts by weight of other polymerizable monomer (C) and optionally 0.5 to 10 parts by weight of maleic anhydride, and casting the resulting mixture (Ab.). As the other 5 to 80% by weight of other polymerizable monomer for copolymer (A) and that contained in the monomer mixture, the reference teaches methyl methacrylate as a preferred species (col. 3, lines 20-54). Example 1 in TABLE 1 discloses syrup composition comprising 30 parts by wt. of a copolymer (A) consisting of 74 wt.% MMA and 26 wt.% styrene (reads on (meth)acrylic polymer), 70 parts by wt. of a monomer mixture comprising 74 wt.% methyl methacrylate and 1.5 % by wt. of resin syrup, of BPO (i.e. benzoyl peroxide) as the initiator, wherein the syrup has a viscosity of 1.9 poise (i.e. 190 mPas) for forming glass-fiber reinforced sheets.
Kitagawa fails to teach a composition comprising (1) a (meth)acrylic polymer comprising greater than 80 percent by weight of methyl methacrylate monomer units and (2) an activator d) within the claimed range.
With regard to (1), Kitagawa teaches a resin syrup comprising a copolymer (A) consisting essentially of 20 to 95% by weight of an aromatic vinyl compound and 5 to 80% by weight of other polymerizable monomer, and methyl methacrylate as a preferred species for the other 5 to 80% by weight of other polymerizable monomer for copolymer (A) and that contained in the monomer mixture (col. 3, lines 20-54). It is noted that the ranges very close to claimed lower limit of “greater than 80 weight%” and the disclosed upper limit of 80% for the other monomer, such as methyl methacrylate, in copolymer (A) may be very close. With regard to (2), the discussion with regard to Kito from paragraph 7 above is incorporated herein by reference.
Given the generic teaching in Kitagawa of the suitable copolymers for the syrup composition and radical polymerization of the syrup, and given the teaching in Kato on accelerators such as reductants, such as N,N-dimethylaniline, N,N-dimethyltoluidine etc. (read on activator) in an amount of in an amount of 0.05 to 5 parts by wt., per 100 parts by wt. of monomer (i.e. 500 ppm to 50,000 ppm) as aiding to decompose the polymerization initiator and accelerating the formation of radicals  (col, 3. lines 15-43), it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to formulate syrup comprising  copolymers comprising methylmethacrylate monomer units in an amount close to but greater than 80 wt.% and to include Kato’s accelerators therein with a reasonable expectation of success (obviates claims 1, 16). It is the examiner' s position that instantly claimed amount of “greater than 80%” and that taught by Kato i.e. 80% may be so close to each other that the fact pattern is similar to the one in In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) where, despite a slight difference in the ranges, court held that such a difference did not "render the claims patentable," or, alternatively, that "a prima facie case of obviousness exists where the claimed range and prior art range do not overlap, but are close enough so that one skilled in the art would have expected them to have the same properties."
Additionally, the limitation “for implementing an impregnation process of a fibrous substrate, wherein said fibrous substrate is made of long fibers having an aspect ratio of at least 1000” as recited in claim 1 is deemed an intended use of the impregnation liquid. Given that Kitagawa-Kato obviates the claimed compositional limitations, a skilled artisan would reasonably expect the compositions which overlap in scope with the claimed compositions to be capable of being used in an impregnation process for long fibers as in claimed invention, absent evidence to the contrary.
With regard to claim 2, 5, 11 and 17, based on Kitagawa’s working Example 1 drawn to a syrup, it would have been obvious to a skilled artisan to prepare a composition comprising 30 wt.% copolymer (A) comprising methylmethacrylate at 80 wt.% or at amounts close to 80wt%, and styrene, 51.8 wt.% MMA (reads on (meth)acrylic monomer), 1.5 wt.% BPO initiator based on resin syrup, i.e. 1.5x100/51.8=2.89 wt.% by wt. of the polymerizable monomer, and further including any amount of Kato’s accelerator within the range of 0.05 to 5 parts by wt., per 100 parts by wt. of monomer (i.e. 500 ppm to 50,000 ppm).
With regard to claim 3, Kato teaches a copolymer (A) comprising styrene and methylmethacrylate.
With regard to claim 8, Kitagawa teaches a low viscosity syrup comprising 30 wt.% copolymer (A), based on wt. of copolymer monomer mixture (TABLE 1). Additionally, the reference teaches that the viscosity of the syrup is kept within a range so as the make the syrup easily miscible with glass fibers and to facilitate the removal of bubbles, i.e. in the range of 0.2 to 100 poise (col. 45-54). Although the reference fails to disclose a wt. average molecular wt. as recited in claim 8, it would have been obvious to one of ordinary skill in the art to prepare such low viscosity syrup compositions from (co)polymers with a low wt. average molecular wt. as in the claimed range to facilitate the removal of bubbles, absent evidence to the contrary. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
With regard to claims 9-11, Kitagawa teaches other polymerizable monomer for the monomer mixture may be methyl methacrylate, ethyl acrylate, methyl acrylate, methacrylic acid etc., which may be used alone or in combination. The reference further teaches that methyl methacrylate, acrylic acid, methacrylic acid, methyl acrylate etc. as preferred monomers from the standpoint of excellent weathering resistance (col. 3, lines 20-54). Additionally, working Example 1 teaches a syrup comprising 51.8 wt.% MMA.
With regard to claims 12-15, Example 1 in TABLE 1 of Kitagawa discloses syrup comprising 1.5 wt.% BPO (i.e. benzoyl peroxide) based on the resin syrup, i.e. 1.5x100/51.8 = 2.89 wt.% initiator based on the wt. of the polymerizable monomer, i.e. 28900 ppm by wt. initiator based on the wt. of the polymerizable monomer.
With regard to claim 18, it is noted that a filler and/or additive in claim 2 is optional. Additionally, Kitagawa teaches ultraviolet absorbers as optional additives in the resin syrups (col. 4, lines 54-59).

Response to Arguments
In view of the amendment dated 2/5/21, all rejections set forth in the office action dated 11/6/20 are withdrawn. Additionally, it is noted that pending claims would be rejectable under obviousness double patenting rejection over claims in US Pat. No. 10,600,339 B2. Although Examiner is not levying a new ground of rejection so as to maintain compact prosecution, Applicants are alerted to the same for future reference.
Applicant’s arguments concerning rejection of claim 16 has been duly considered but are not deemed persuasive for the following reasons:
Applicant’s Arguments: 
The Blumenschien and Kitagawa references are discussed above, and both fail to teach or suggest all of Applicant’s claim limitations, as amended.
Kato is cited as a secondary reference to show an activator used with an initiator and syrup (PMMA dissolved in MMA - Example 1) at a lower level of activator - (0.05 to 5 parts accelerator per 100 g monomer). The Kato reference involves no fibrous substrate to be impregnated by the liquid (meth)acrylic syrup. A key facet of Applicant’s invention, not found in the prior art, is to bring the liquid (meth)acrylic syrup into contact with, and impregnating the fiber before polymerization, (see Application [025] and [026]). There is no indication in the Kato reference regarding the effect the large amount of fibrous substrate, and impregnation process, will have on the polymerization of the syrup.
One of ordinary skill would find no motivation in the Kato, non-composite, to try Applicant’s activator, at the claimed level, in the presence of long fibers.
The Kato reference fails to heal the deficiencies of the Blumenschien and Kitagawa references to teach or suggest all of Applicant’s claim limitations.

Examiner’s Response: At the outset, it is noted that Blumenschien teaches a combination of tertiary amines with peroxides and as polymerization initiator (page 7, paragraph 8). However, the reference is silent on the amount of tertiary amines in the disclosed composition and therefore, the previously set forth rejection and those presented above rely upon Kato as a teaching reference, which teaches that accelerators such as reductants, such as N,N-dimethylaniline, N,N-dimethyltoluidine etc. (read on activator) in an amount of 0.05 to 5 parts by wt., per 100 parts by wt. of monomer (i.e. 500 ppm to 50,000 ppm) aid in decomposing the polymerization initiator and accelerating the formation of radicals (col, 3. lines 15-43). Moreover, Blumenschien and Kato, both teach compositions that are polymerizable by radical initiators, and Kato provides a motivation to utilize accelerators in such polymerizable compositions so as to control polymerization by controlling the rate of radical formation. With regard to Applicant’s argument (1) that Kato involves no fibrous substrate to be impregnated and (2) on the key facet of Applicant’s invention being to bring the liquid syrup into contact with, and impregnating the fiber before polymerization, it is important to note that claim 1 is drawn to an impregnation liquid syrup, i.e. a composition of matter, and does not include fibers. The limitation “for implementing an impregnation process of a fibrous substrate, wherein said fibrous substrate is made of long fibers having an aspect ratio of at least 1000” as recited in claim 1 is deemed an intended use of the impregnation liquid. Even so, a skilled artisan would reasonably expect the Blumenschien-Kato combinations which overlap in scope with the claimed compositions to be capable of impregnating long fibers as in claimed invention, absent objective evidence to the contrary. Likewise, in the Kitagawa-Kato combination, the Kato reference is relied upon as a teaching reference, for its teaching on advantageous use of accelerators in free radical polymerizable compositions, such as taught in Kitagawa. In both the combinations, Kito’s accelerators are capable of aiding in decomposing the polymerization initiator and accelerating the formation of radicals and affecting the polymerization rate of the monomer, absent evidence of criticality for the claimed range of activator.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762